Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 8/19/22 are acknowledged; claims 1-22 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 8376050) in view of Skeels et al. (US 10344549).
CLAIM 1:  Cumming discloses a system for remediating a blockage in a subsea fluid system.  The system comprises a system connected to an outer surface of a subsea fluid conduit (105) of the subsea fluid system; a first flowpath (211) extending from a fluid source into the subsea fluid conduit; and a second flowpath (204) extending from the subsea fluid conduit and through system wherein the second flowpath is separate from the first flowpath (see Fig. 2).  Wherein the system is configured to inject a first fluid into the subsea fluid conduit along the first flowpath and receive a second fluid from the subsea fluid conduit along the second flowpath (see col. 4, lines 33-44).
Cumming fails to disclose a hot tap system or coiled tubing.
Skeels discloses a subsea fluid system.
Skeels discloses using hot tap connections between the system and the conduit (see col. 8, lines 11-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection of Cumming to be hot stabs as in Skeels as a substitution of one known connection means for another in which the hot stab connections of SKeels would perform the same function of connecting the fluid pathways in the combination as it does in Skeels.  Thus, one of ordinary skill in the art would have a reasonable expectation of success.
Skeels further teaches that coiled tubing is a well known flowpath (see col. 3, lines 12-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to have the flowpaths be coiled tubing as described in the claim as the use of a known flow means used in a similar system as the prior art described in Skeels used in the same manner to direct the flow of a fluid.  One of ordinary skill in the art would have a reasonable expectation of success as the flowpaths would be moving similar fluids.
CLAIM 2:  Skeels discloses a surface system disposed on a surface vessel (10) and including a flowpath and a second flowpath, wherein each flowpath is extendable from the surface vessel (Fig. 3), wherein the first flowpath and the second flowpath are each connected to the hot tap system (Fig. 3).
As discussed above, it would be obvious for the flowpaths to be coiled tubing.
CLAIM 3:  The hot tap system of Skeels comprises a first hot tap in fluid communication with the first coil tubing and a second hot tap that is entirely spaced from the first hot tap and in fluid communication with the second coil tubing (see col. 15, lines 28-60 discussing multiple lines); and the first hot tap is connected to a first end of the subsea fluid conduit and the second hot tap is connected to a second end of the subsea fluid conduit that is opposite the first end (see Fig. 3 showing alternative connection points).
CLAIM 4:  Cumming discloses a first subsea manifold comprising a first fluid passage and a second fluid passage that is separate from the first fluid passage, wherein the first coil tubing is connectable to the first fluid passage and the second coil tubing is connectable to the second fluid passage; a first jumper connectable to the first fluid passage of the first subsea manifold and the hot tap system; and a second jumper connectable to the second fluid passage of the first subsea manifold and the hot tap system (see Fig. 2 showing connections).
CLAIM 5:  The first subsea manifold comprises a crossover fluid passage extending between the first fluid passage and the second fluid passage (see Cumming Fig. 2).
CLAIM 6:  It would have been obvious to one of ordinary skill in the art to include a second manifold as a duplication of parts in which the second manifold would serve the same function as the first manifold of offering flowpaths and valves to control the flowpaths.  Further, Skeels teaches that the PLET (17) can serve many of the same functions as the manifold (see col. 8, line 38 – col. 9, line 5 discussing them as access points).  See further MPEP 2144.04(VI)(B).
CLAIM 7:  The first jumper connects to the first fluid passage with a first hot stab connector and the second jumper connects to the second fluid passage with a second hot stab connector (see Cumming, Fig. 2 showing connections to the system).
CLAIM 8:  A third jumper connected between an end of the first coil tubing and the first fluid passage of the subsea manifold; and a fourth jumper connected between an end of the second coil tubing and the second fluid passage of the subsea manifold would be obvious based on the first manifold and the reasoning of claim 6 for the second manifold.
CLAIM 9:  The first pathway is configured to inject the first fluid into the fluid conduit along the first flowpath and the second pathway is configured to transport the second fluid received from the along the second flowpath (see Cumming Fig. 2).
CLAIM 10:  Cumming discloses the second fluid comprises oil (processing oil).
The combination fails to disclose a brine solution for the first fluid, instead disclosing chemicals such as methanol or other suitable formation inhibitors (Cumming).
Examiner takes official notice that brine solutions are well known in the art as an inhibitor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Skeels to use a well known brine solution as described in the claim as Skeels teaches to use any element of the family of inhibitors and the brine is a specific species.
CLAIMS 11-13 and 15-17:  These systems are disclosed by the above system.
CLAIM 14:  An injection pump (Cumming, path 201) is connected to the first pathway and configured to pump a hydrate inhibitor fluid into the fluid conduit of the subsea fluid system (see Fig. 2).
CLAIMS 18-22:  These methods are inherent to the above systems, see also discussion of operating the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 8/19/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679